Order filed September 15, 2020




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-20-00213-CV
                                     __________

             IN RE VENKATESH KUMAR BOGGARAPU


                         Original Mandamus Proceeding


                                     ORDER
      Relator, Venkatesh Kumar Boggarapu, has filed in this court a petition for
writ of mandamus and a motion for temporary relief. The respondent listed in the
petition for writ of mandamus is the Honorable Leah Robertson, the current judge
of the 385th District Court of Midland County. However, the complained-of order
was signed by the former judge of that court, Judge Robin Malone Darr. In order to
allow Judge Robertson to reconsider the complained-of order signed by Judge Darr,
we grant Relator’s motion for temporary relief and abate this mandamus proceeding.
      “Mandamus will not issue against a new judge for what a former one did.” In
re Baylor Med. Ctr. at Garland, 280 S.W.3d 227, 228 (Tex. 2008) (orig.
proceeding); accord State v. Olsen, 360 S.W.2d 402, 403 (Tex. 1962). Rule 7.2 of
the Texas Rules of Appellate Procedure provides that, when a public officer is a
party in an official capacity in “an original proceeding under Rule 52, the court must
abate the proceeding to allow the successor to reconsider the original party’s
decision.” TEX. R. APP. P. 7.2(b). Because Judge Robertson has not ruled on the
matter that is at issue in this mandamus proceeding, we cannot issue a mandamus
against her. See Baylor Med. Ctr., 280 S.W.3d at 228; Olsen, 360 S.W.2d at 403.
Accordingly, we believe that an abatement is necessary to give Judge Robertson an
opportunity to rule on the matter. See TEX. R. APP. P. 7.2(b); Baylor Med. Ctr., 280
S.W.3d at 228, 232.
      In conjunction with the petition for writ of mandamus, Relator filed a motion
seeking temporary relief from Judge Darr’s April 8, 2020 order. Relator asks this
court to grant temporary relief from the complained-of order because the deadlines
“are imminent” and because Relator would lose “any ability to challenge the
disputed order” once Relator signs the authorizations related to his bank records—
as required by Judge Darr’s April 8, 2020 order. See TEX. R. APP. P. 52.10(a)
(motion for temporary relief). The April 8 order requires Relator to sign such
authorizations and return them to opposing counsel within five business days of
receiving them.    Pursuant to Rule 52.10(b) of the Texas Rules of Appellate
Procedure, we grant Relator’s motion for temporary relief and hereby stay
compliance and enforcement of the portion of that order requiring Relator to sign
and return the bank-related authorizations. The stay will remain in effect pending
further order of this court or final disposition of the mandamus proceeding.
      Accordingly, we grant Relator’s motion for temporary relief and to abate the
mandamus proceeding. We further order that (1) compliance and enforcement of
the portion of Judge Darr’s April 8, 2020 order that is at issue in this mandamus
proceeding is stayed pending further order of this court or final disposition of the
mandamus proceeding and (2) the mandamus proceeding is abated to give
                                          2
Judge Robertson an opportunity to rule on the matter.                               This court directs
Judge Robertson to reconsider the complained-of ruling made by Judge Darr in the
April 8, 2020 order and to prepare and issue a written order ruling on the matter.
The clerk of the trial court shall forward Judge Robertson’s order to this court on or
before September 30.




                                                                   PER CURIAM


September 15, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3